Appeal by defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered September 5, 1980, convicting him of robbery in the second degree, criminal possession of stolen property in the third degree, unauthorized use of a motor vehicle and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial of that branch of defendant’s pretrial motion as sought the suppression of a statement.
Judgment affirmed.
Approximately five hours after being advised of and waiving his Miranda rights, defendant made an inculpatory statement. The defendant was in continuous police custody during that period, and a review of the record reveals no evidence of *665coercion by the authorities or that the statement was not voluntarily made. Accordingly, that branch of the motion which was to suppress the inculpatory statement was properly denied (see, People v Glinsman, 107 AD2d 710, lv denied 64 NY2d 889, cert denied — US —, 105 S Ct 3487; People v Crosby, 91 AD2d 20, lv denied 58 NY2d 974).
The remainder of defendant’s contentions have been examined and found to be without merit or unpreserved for appellate review. Mangano, J. P., Bracken, Niehoff and Eiber, JJ., concur.